Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
				   OBJECTION
The recited “fabric (or textile, leather) in line 3 of claim 34 is objected since it deemed a range within a range.  Thus, “fabric, textile, leather” is suggested instead.
Also, the “leather” is objected since it lacks antecedent basis in para. [0043] and [0093] of specification in which only the “fabric (or textile)” is recited.  Thus, a further recitation of the “leather” in the para. [0043] and [0093] would be needed (the examiner suggests “fabric, textile, leather”) since the limitations of the claims must have support in the specification and such amendment would not be new matter since the claim would be a part of the original disclosure. 

				   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The recited “a thickness ranging from 0.01 µm to 100 µm or 500 µm” in claim 32 is confusing since it is unclear whether the recited range is “0.01 µm to 500 µm” or either “0.01 µm to 100 µm” or “500 µm” since a para. [0090] of specification teaches “0.01 µm to 500 µm”, 0.010 µm to 100 µm or 500 µm” as well as “at least 0.01 µm” and/or “up to 500 µm”.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 18 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuga et al (US 4,683,171).
Kuga et al teach an embossed protective polypropylene film laminated with a self-healing crosslinked polyurethane at col. 16, lines 46-60 and the self-healing would In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, the instant invention lacks novelty.

Claims 1, 16, 18, 29, 30, 32, 33, 34, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 7,153,568).
Suzuki et al teach a laminated optical film comprising a layers of color tone correcting layer (3)/a transparent photo-cured resin having a self-healing property (1)/antireflection transparent resin layer (2) in abstract and Fig. 1.
Suzuki et al teach the color tone correcting layer comprising a polyester and dyes and a polyethylene terephthalate film (meeting claims 18 and 30) having a thickness of 100 µm coated with the color tone correcting layer in (a) of example 1.  Suzuki et al teach the color tone correcting layer coated with a polyurethane transparent photo-cured resin having a self-healing property having a thickness of 0.2 mm (i.e., 200 µm) in (b) of example 1 meeting claim 29.  The polyurethane having a self-healing property would be expected to have at least non-covalent reversible bonds of claim 1 inherently.  
The recited thickness of claim 32 is confusing as discussed at above page 3 and thus the examiner interprets the recited thickness would encompass the “0.01 µm to 500 
Suzuki et al teach further coatings on the laminate obtained from the (a) and (b) of example 1 with an interlayer and an antireflection layer in (c) of example 1 which would further meet claims 33, 34, 36 and 37 since the antireflection layer of fluoropolymer would meet the recited substrate (a) of claim 33.
Suzuki et al teach employing other additives such as a light stabilizer, an antioxidant and an antistatic agent for the transparent photo-cured resin having a self-healing property at col. 5, lines 6-10 which would meet the recited functional agents of claim 16.
Thus, the instant invention lacks novelty.

Claims 1, 16, 18, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al ( US 2018/0030269 A1).
Kim et al teach a laminate comprising a substrate such as polyethylene terephthalate (meeting claim 18).and a self-healing polymer formulation comprising a polyurethane (meth)acrylate, a siloxane (meth)acrylate, nanoparticles and a hardener in abstract and [0097] (meeting claim 29 as well).  The self-healing polymer formulation would be expected to have at least one of the recited reversible linking groups of claim 1 including non-covalent reversible bonds inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kim et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
Example 1 and a para. [0090], alumina and titanium oxide teach silica as the nanoparticles meeting claim 16.
Kim et al teach a 100 µm-thick PET substrate for the substrate and 100 µm-thick for the self-healing polymer film in example 1 meeting claim 32.  
Thus, the instant invention lacks novelty.

Claims 1, 16, 18, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2018/0223127 A1).
Cho et al teach a laminate comprising a substrate and a self-healing anti-fingerprinting film in [0072-0073] and [0108-0109].  The substrate is taught as a transparent thermoplastic polymer such as polyester (e.g., polyethylene terephthalate) or polyolefin in [0076] meeting claim 18.
The self-healing film is taught to comprise polyurethane or polysiloxane in [0079-0080] which would be expected to have at least one of the recited reversible linking groups of claim 1 including non-covalent reversible bonds inherently.  
Cho et al teach a thickness of 10-300 µm for the substrate and 0.01-50 µm for the self-healing film in [0081] meeting claim 32.
The [0108-0109] further teaches the laminate comprising self-healing polyurethane containing POSS meeting claims 16 and 29.
Thus, the instant invention lacks novelty.
s 1, 15-18, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0030269 A1).
The instant claims 17 and 19 further recite a crosslinked polymer and a functional thermoset polymer as a substrate over Kim et al discussed above.
Kim et al teach that the substrate is not limited to the disclosed polymers in [0097] and there would be limited classes of polymers such as thermoplastic, elastomer, crosslinked polymer and a functional thermoset polymer in the art.  One ordinary skilled in the art would be expected to choose a proper polymeric substrate for intended uses requiring different properties such as mechanical/physical properties of the laminate.
Thus, it would have been obvious to one skilled in the art the effective filing date of invention further to utilize a crosslinked polymer or a functional thermoset polymer as a substrate in Kim et al since Kim et al teach that the substrate is not limited to the disclosed polymers and since there would be limited classes of polymers such as thermoplastic, elastomer, crosslinked polymer and a functional thermoset polymer in the art and since one ordinary skilled in the art would be expected to choose a proper polymeric substrate for intended uses requiring different properties such as mechanical/physical properties of the laminate absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 1, 15, 16, 18, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0223127 A1).
oC or less over Cho et al discussed above.
Cho et al further teach that the self-healing polyurethane has a high flexibility in [0080] and the high flexibility would be directed to a temperature of a device used which would encompass a room temperature.
Thus, it would have been obvious to one skilled in the art the effective filing date of invention to utilize a self-healing polyurethane having a Tg of 45oC or less in Cho et al since Cho et al further teach that the self-healing polyurethane has a high flexibility and since the high flexibility would be directed to a temperature of a device used which would encompass a room temperature absent showing otherwise.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al ( US 2018/0223127 A1) as applied to claims 1, 15, 16, 18, 29 and 32 above, and further in view of Kim et al (US 2018/0030269 A1).
As to alternative additives of claim 16, Kim et al teach a self-healing polyurethane further comprising nanoparticles such as silica in [0090], [0097] and [0124].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art known nanoparticles such as silica taught by Kim et al in Cho et al in order to improve physical/mechanical properties absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely .

Claims 1, 15, 16, 18, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al ( US 2018/0223127 A1) in view of Cheng et al (US 2018/0009933 A1 or US 2016/0032054 A1).
The instant invention further recites a self-healing polymer having an alternative dynamic covalent bonds (i.e. urea group) over Cho et al discussed above.
Cheng et al (US’933) teach a self-healing polymer having the dynamic covalent bonds (i.e. urea group) in abstract, Figure 2 and [0009] and [0170].  Cheng et al (US’054) teach the same in abstract, Figures 1-3 and [0144-0222] and [0170].  
Thus, it would have been obvious to one skilled in the art the effective filing date of invention to utilize the art known self-healing polymer having a dynamic covalent bonds (i.e. urea group) taught by Cheng et al in Cho et al as the self-healing polymer for a laminate absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application  Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, 16-19, 29 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-35 of U.S. Patent No. 11,053,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the omniphobic composition of the patent would encompass the instant self-healing polymer as evidenced by claim 1 of the patent and because the omniphobic composition of the patent would be expected to have at least one of the recited reversible bonds and because plastics and thermoset material of claim 36 as substrate of the patent would meet the instant second layer and the plastics and thermoset material would encompass the instant crosslinked polymer, thermoplastic polymer and a functional thermoset polymer of claims 17-19.  Also, the instant thickness of a second layer of claim 32 would be an obvious modification to one skilled in the art depending on a desired application.

Claims 1, 15, 16, 29 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,135,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the omniphobically coated fluid channel of the patent would encompass .

Claims 1, 3-19, 29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-39 of copending Application No. 17/419,778 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the self-healing omniphobic composition of the copending Application would encompass the instant self-healing polymer as evidenced by claim 1 of the copending Application and because the omniphobic composition of the copending Application would be expected to have at least one of the recited reversible bonds and because plastics and thermoset material of claim 36 as substrate the copending Application would meet the instant second layer and the plastics and thermoset material would encompass the instant crosslinked polymer, thermoplastic polymer and a functional thermoset polymer of claims 17-19.  Further claims 2-17 and 28 of the copending Application teach other claims of the instant invention and the self-healing polymer of claim 1 of the copending Application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				OBJECTION
Claims 20-28, 31 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the recited structure of claim 20 is neither taught nor suggested by the prior art of the record.
Further, a coated article comprising a metallic substrate and a self-healing laminate of claim 35 is neither taught nor suggested by the prior art of the record and utilization of a laminated optical film useful for a display device having improved visibility taught by Suzuki et al (US 7,153,568) on metallic substrate would not make sense. Ou et al (US 8,987,352) teach a steel panel coated with a self-healing polymer comprising polyurethane thermoset resin in example 5, but the examiner does not see any motivation further to coat or introduce the instant second layer on the self-healing polymer coating.

			     EXAMINER’S COMMENT 
 the instant application is a National Stage of PCT/US20/15581 filed on January 29, 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





THY/Jan. 7, 2022                                                       /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762